109 N.J. 134 (1988)
535 A.2d 968
STATE OF NEW JERSEY, DEPARTMENT OF LAW AND PUBLIC SAFETY, DIVISION OF GAMING ENFORCEMENT, RESPONDENT,
v.
LAWRENCE MERLINO, APPELLANT. STATE OF NEW JERSEY, DEPARTMENT OF LAW AND PUBLIC SAFETY, DIVISION OF GAMING ENFORCEMENT, RESPONDENT,
v.
PHILIP LEONETTI, APPELLANT.
The Supreme Court of New Jersey.
Argued December 1, 1987.
Decided January 20, 1988.
Peter L. Bruso argued the cause for appellant, Philip Leonetti (Jacobs, Todd & Bruso, attorneys; Edwin J. Jacobs, Jr., of counsel; Edwin J. Jacobs, Jr., and Rosemary A. Cain, on the briefs).
Michael L. Testa argued the cause for appellant, Lawrence Merlino (Basile, Testa & Testa, attorneys).
Gary A. Ehrlich, Deputy Attorney General, argued the cause for respondent (W. Cary Edwards, Attorney General of New Jersey, attorney; Gary A. Ehrlich and Anthony J. Parrillo, Assistant Attorney General, of counsel).
Dennis Daly, Senior Assistant Counsel, argued the cause for respondent New Jersey Casino Control Commission (Robert J. Genatt, General Counsel, attorney; Dennis Daly and Carole R. Jacobson, Assistant Counsel, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 216 N.J. Super. 579.
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
For reversal  None.